Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks and amendments dated 3/1/20201. Claims 1-9 and 12-20, as amended, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivelpiece (U.S. Patent Publication No. 2019/0080277).
As per claims 1 and 12, Trivelpiece automated inventory intelligence system, comprising:
an artificial intelligence (“AI”) agent configured to monitor inventory states in one or more designated areas of an environment, the AI agent comprising
([0040] The machine learning application 526 implements Artificial Intelligence ("AI") that provides the electronic device 500 with the ability to automatically learn and improve data analytics from experience without being explicitly programmed. The machine learning application employs one or more machine learning algorithms that learn various information from accessed data (e.g., via pattern recognition and prediction making).):

one or more sensors configured to be disposed in the environment to collect sensory information on inventory items in the one or more designated areas, the one or more sensors comprising a camera, wherein at least one sensor is coupled to a shelving unit to view a first set of inventory items
([0022] The methods involve continuously monitoring display equipment (e.g., shelves) and/or POS devices using a network of image capturing devices (e.g., 3D, visual and IR cameras). With machine learning, the network is able to continuously monitor a facility (e.g., a retail store) and learn);

the camera configured to collect visual information with respect to a second set of inventory items adjacent to the first set of inventory items 
([0028] A plurality of image capture devices 104 are also provided within facility 102. one or more effectors configured for response to inventory state changes in the one or more designated areas);

an agent program configured to receive sensor data from the one or more sensors for current inventory states and send instructions to the one or more effectors for the response to the inventory state changes 
([0006] In those or other scenarios, at least a second portion of the images are used to learn at least one of: a change in a type of item disposed on a piece of equipment; a change in an amount of an item disposed on a piece of equipment; conditions of equipment or areas adjacent to the equipment; individuals' interactions with equipment and inventory disposed on the equipment; when equipment has been moved to a given location; and/or when an item has been misplaced.); and

a system memory configured to store an instance of the agent program at runtime and one or more previous inventory states for determining the inventory state changes from the current inventory states 
([0030] The computing device 112 is configured to write data 116 to and read data 116 from a data store 114. The data 116 includes any information that is useful for managing inventory in a single facility or multiple facilities distributed throughout a geographic area (e.g., city, state, country, or world).).

As per claims 2 and 13, Trivelpiece discloses the automated inventory intelligence system of claim 1, wherein the inventory state changes include changes in quantities of the inventory items, rearrangements of the inventory items, prolonged obstructions to collecting the sensory information on the inventory items, or a combination thereof, and wherein the AI agent is configured to determine the inventory state changes in accordance with monitoring the inventory states 
([0041] The machine learning algorithm(s) is(are) also configured to facilitate the detection of item misplacements, potential theft, changes in item characteristics, changes in item packaging, changes in item popularity, and/or patterns thereof. The present solution is not limited to the particulars of this example.).

As per claims 3 and 14, Trivelpiece discloses the automated inventory intelligence system of claim 2, the agent program comprising:
an inventory assessment module configured to receive the one or more previous inventory states from the system memory; and
an inventory estimation module configured to estimate quantities of the inventory items from the sensor data for the current inventory states,
wherein the inventory assessment module is configured to determine the inventory state changes from the current inventory states and the one or more previous inventory states 
(abstract “At least a second portion of the images are used to learn various types of information that is useful for inventory management (e.g., changes in inventory amounts for display equipment, changes in equipment cleanliness, changes in inventory packaging, item misplacements,”).

As per claims 4 and 15, Trivelpiece discloses the automated inventory intelligence system of claim 3, the agent program comprising:
an action assessment module configured to receive the inventory state changes, wherein the system memory is configured to store one or both inventory evolution models selected from an AI agent-independent inventory evolution model and an AI agent-dependent inventory evolution model 
([0040] The machine learning application 526 implements Artificial Intelligence ("AI") that provides the electronic device 500 with the ability to automatically learn and improve data analytics from experience without being explicitly programmed.), and

wherein the action assessment module is configured to receive the one or more inventory evolution models to determine from the inventory state changes whether or not an action is required in response to the inventory state changes 
([0042] FIG. 5 or datastore 114 of FIG. 1) so as to be associated with the respective item level information and display related information; analyzing the images to automatically learn and update packaging changes associated with a given item identifier; monitor display equipment (e.g., display equipment 122 of FIG. 1) in the FOV of the camera 558; track changes in the amount of items and/or types of items disposed on the monitored display equipment;).

As per claims 5 and 16, Trivelpiece discloses the automated inventory intelligence system of claim 4, the AI agent comprising: an agent function including inventory-action rules configured for determining from the inventory state changes what action is required in response to the inventory state changes, wherein the agent program is configured to implement the agent function 
([0042] FIG. 5 or datastore 114 of FIG. 1) so as to be associated with the respective item level information and display related information; analyzing the images to automatically learn and update packaging changes associated with a given item identifier; 

As per claims 6 and 17, Trivelpiece discloses the automated inventory intelligence system of claim 5, further comprising a data controller configured to manage a sensor data flow from the one or more sensors to the agent program ([0042] discusses managing sensor data).

As per claims 7 and 18, Trivelpiece discloses the automated inventory intelligence system of claim 6, wherein the one or more sensors are one or more digital cameras configured to be disposed in the environment in the one or more designated areas, each camera configured to be disposed in a designated area selected from i) under an upper shelf of a shelving unit in an orientation to view the inventory items on an inventory item-containing shelf beneath the upper shelf, ii) on an opposing shelving unit or other structure across an aisle from the shelving unit containing the inventory item-containing shelf in an orientation to view the inventory items on the inventory item-containing shelf, and iii) on the inventory item-containing shelf of the shelving unit in an orientation to view the inventory items on the inventory item-containing shelf, optionally 

As per claims 8 and 18, Trivelpiece discloses the automated inventory intelligence system of claim 7, wherein the one or more effectors are communications configured as e-mail messages, short message service (“SMS”) messages, multimedia service (“MMS”) messages, automated telephone calls, voice mail messages, web browser pop-ups, or a combination thereof initiated at a communication interface of the automated inventory intelligence system 
([0046] If such a detection is made, then an individual (e.g., individual 130 of FIG. 1) is notified of a possible theft or misplacement of the item. The notification can take any form, such as an alert (e.g., an auditory, visual or tactile alert) or message (e.g., a text message or an email message). The notification can be communicated from the computing device to a mobile device (e.g., mobile phone 128 of FIG. 1)).

As per claims 9 and 19, Trivelpiece discloses the automated inventory intelligence system of claim 8, wherein the environment is a retailer or a warehouse (see figs. 3 and 4).

As per claim 20, Trivelpiece discloses the process of the automated inventory intelligence system of claim 19, further comprising instantiating at least the AI agent or a portion thereof of the automated inventory intelligence system upon execution of a collection of instructions from a non-transitory computer-readable medium (“CRM”) by one or more processors of the automated inventory intelligence system (see fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Adato (U.S. Patent Publication No. 2020/0074402) and Notice of References Cited Form attached.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687